Citation Nr: 0402505	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-02 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to initial compensable evaluation for 
residuals of fractured mandible.

2.  Entitlement to initial evaluation of 10 percent for 
degenerative disc disease, L5-S1.

3.  Entitlement to initial evaluation of 10 percent for 
degenerative arthritis, right knee.

4.  Entitlement to initial evaluation of 10 percent for 
degenerative arthritis, left ankle.  


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1976 and from April 1980 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Washington, DC.

It is noted that the veteran has raised a claim regarding 
service connection for dental trauma for dental treatment 
purposes.  Since that issue has not been formally adjudicated 
by the RO (and, therefore, the Board does not have 
jurisdiction over it), it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal as to the issues has been 
obtained by the RO.

2.  The residuals of a fractured mandible do not limit range 
of motion or mastication and are no more than indicative of 
slight displacement.

3.  The veteran's low back disorder is equivalent to moderate 
intervertebral disc syndrome with recurring attacks.  
Significant neurological findings, including absent ankle 
jerk have not been shown.  More than moderate limitation of 
motion is not shown.  Muscle spasm has not been reported.  
Incapacitation has not been shown.  Criteria in effect prior 
to September 2002 are more favorable to the claim as to this 
issue.

4.  The veteran's service connected right knee disability is 
manifested by clinical evidence of arthritis with full range 
of motion; recurrent pain on use; instability has not been 
demonstrated.

5.  The veteran's left ankle disability is manifested by X-
ray evidence of arthritis.  Clinical examination has shown 
that his left ankle is stable and essentially asymptomatic.


CONCLUSION OF LAW

1.  The criteria for an initial compensable disability rating 
for residuals of fractured mandible have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §, 4.71(a), 
Diagnostic Code 9904 (2003).

2.  The criteria for an initial 20 percent rating, but no 
more, for degenerative disc disease, L5-S1 have been met 
based on the evidence of record.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, Part 4, 4.71a, Diagnostic Code 5293 
(2002); 67 Fed. Reg. 54345-54349 (August 22, 2002).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis, right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for degenerative arthritis, left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 
5010, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim was filed subsequent to the 
enactment of the VCAA, however adequate preadjudication 
notice was not provided.  The Court decision did not contain 
a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the January 
2003 Statement of the Case (SOC), the July and August 2001 
correspondence, and associated correspondence issued since 
the appellant filed his claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claim, in the SOC issued in 
January 2003.  In addition, the appellant was advised of the 
specific VCAA requirements in the January 2003 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

In the present case, the July 2001 correspondence informed 
the appellant of the types of evidence, which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the January 2003 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

A review of the service medical records shows that the 
veteran sustained a fractured mandible in September 1986.  
The records show multiple dates of treatment for recurrent 
low back pain through discharge with the onset in May 1984.  
X-rays of the spine taken in 1991 revealed degenerative disc 
disease.  The veteran sustained left ankle sprains in January 
1982 and July 1988.  The July 1988 sprain required 
application of a short walking cast.  There are multiple 
dates of treatment for recurrent knee pain with a diagnosis 
of right knee degenerative joint disease and patella bursitis 
upon separation.  

The veteran received a VA general examination in December 
2001.  He complained of having limited spinal of motion, 
however the pain was tolerable.  His right knee produced 
subpatellar creptitus on motion and recurrent patellar pain.  
He complained of stiffness and swelling of the left ankle.  
The left ankle was also painful after prolonged activity.  

On physical examination of the spine revealed no visible 
spine deviation.  No pelvic tilt.  Range of motion revealed 
the following:  forward flexion and extension was to 90 
degrees and to 25 degrees, respectively, accompanied by 
pulling sensations and a dull feeling of discomfort within 
the lumbar area and close to the left SI-joint.  The pulling 
sensations began at 80 degrees of flexion and 25 degrees of 
extension, reflecting slight limitation of forward bending 
accompanied by a dull ache close to the left SI-joint but no 
limitation of the backward extension.  There was no evidence 
of incoordination.  There was evidence of weakness and 
fatigability after repetitive motion (reflecting slight 
limitation of forward flexion but no limitation of backward 
extension).  There was no evidence of abnormal movements or 
instability.  Lateral flexion was to 20 degrees, bilaterally 
with pulling at the left SI joint area at 18 degrees, 
bilaterally (reflecting moderate limitation of motion, 
bilaterally).  There was no evidence of incoordination.  
There was weakness and fatigability after repetitive motion.  
There was no evidence of abnormal movements or instability.  
Rotation was to 45 degrees on the right and to 55 degrees on 
the left with no pain, incoordination, abnormal movements, or 
instability.  Weakness and fatigability after repetitive 
motion (reflecting no limitation of motion).  The strength of 
the spine was predominantly slight limitation of motion and 
function.  There was no lack of endurance with sitting, 
standing, and walking, but laying flat on the back was 
uncomfortable.  There was no evidence of muscle spasm.  Pain 
was evident at L3 and over the lumbosacral area/left SI-joint 
area.  

A neurological examination revealed a negative Goldwait's 
sign, bilaterally; negative Kernig sign; and negative Laseque 
sign, bilaterally.  All other findings were unremarkable.  
Radiographs of the spine revealed normal alignment; there was 
no severe degeneration at L5/S1, featuring almost total 
narrowing of the disc interspace, marked osteochondrosis and 
relative slightly developed ventral and probably dorsal 
osteophytes.  The diagnosis was degenerative disc disease at 
L5-S1 and generalized early lumbar spondylosis, resulting in 
predominantly slight limitation of motion and function and 
recurrent pain on use with temporary moderate limitation of 
motion and function.  

A physical examination of the right knee revealed an 
unremarkable contour.  The joint line was nontender on 
palpation and pressure.  The prepatellar bursitis had 
resolved.  The Lachmann sign and pivot shift was negative.  
All ligaments were firm.  The McMurray's sign was negative.  
There was marked crepitation on motion.  The right mid and 
lower patella was painful on pressure.  The right knee 
demonstrated full range of motion.  During maximum knee 
flexion, the veteran complained of subpatellar tightness in 
the right knee, but no pain, bilaterally.  There was pain 
beneath and around the right kneecap, which increases on 
activity, but there was no further measurable limitation of 
motion determinable.  The strength was 5/5.  There was no 
evidence of reduced speed and coordination was undisturbed.  
His was able to kneel and squat with pain after a period of 
time.  He had no complaints with walking on even ground with 
subpatellar complaints after walking declined.  There were no 
problems with standing.  Radiographs of the right knee 
revealed no evidence of arthritis involving the femoral or 
tibial articular surface; no narrowing of the joint space; 
arthritic changes at the patellar articular surface; no 
patellar luxation; mineralization normal for the age; and 
foreign bodies.  The impression was patello-femoral 
osteoarthritis, right knee, resulting in no limitation of 
motion and function, but recurrent pain on use.  

A physical examination of the left ankle revealed an 
unremarkable contour.  The range of motion was unremarkable.  
The entire joint line and all bony parts were nontender on 
pressure, bilaterally.  The joint capsule was not thickened 
or swollen, bilaterally.  There was no palpable effusion.  
The right ankle measured 29 inches in circumference.  There 
was no pain on motion.  There was no evidence of weakness and 
fatigability.  There was no reduced speed during range of 
motion.  Coordination was undisturbed.  There was no 
inclination to relapsing sprains or subluxations.  There was 
no lack of endurance with walking and lack of endurance with 
standing after a couple of hours.  Radiographs of the left 
ankle revealed minimal spurring at the top of the medial 
ankle.  The impression was minimal degenerative changes, left 
ankle, resulting in no limitation of motion or function but 
pain on prolonged exertion.  

A dental examination revealed bilateral deviation lower jaw 
while opening and closing.  Tempero-mandibular (TM) joint 
click while opening and closing.  The muscular system was 
hardened and pressure sensitive.  The X-ray showed no 
degenerative TM joint disease or fractures on the maxillary.  
Radiographs of the bilateral TM-joints with open and closed 
mouth, lateral views of the right and left mandible and 
sinuses oral mucositis revealed the following:  In all 
visualized images, there was no pathological found 
determinable; the mandible head had normal mobility, 
bilaterally; no evidence of any old fracture line; no bone 
deformity; no signs of old fracture involving the maxilla; 
and shadowing in the sinuses.  The impression was TM-joints, 
mandibles, maxillae and sinuses unremarkable on X-ray.  The 
examination also revealed tooth number 13 had a filling; 
teeth numbers 1 15, 16, 17, 18, 32 were missing, and tooth 
number 27 was crowned.  

II. Pertinent Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As these issues involve ratings assigned 
in connection with a grant of service connection, the Board 
will follow the mandates of the Fenderson case in 
adjudicating the claims.  

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2003).

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Code 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities. 38 
C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

III.  Entitlement to a compensable rating 
for residuals of fractured mandible

Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code 9903.

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a 0 percent 
rating is assigned for slight displacement, a 10 percent 
rating for moderate displacement.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm. 38 C.F.R. § 4.150, 
Diagnostic Code 9905.

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved.  38 C.F.R. § 4.150, Diagnostic Code 9906.

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating.  38 C.F.R. § 4.150, Diagnostic Code 9907.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The residuals of the appellant's fractured mandible have been 
evaluated under the criteria for rating malunion of the 
mandible.  38 C.F.R. § 4.150, Diagnostic Code 9904.  

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for residuals of fractured mandible.  Competent medical 
evidence fails to establish moderate displacement of the 
mandible.  Rather, the dental evaluation demonstrated that 
the mandible head had normal mobility.  There was no evidence 
of deformity.  There was no evidence of any old fractured 
line.  The bilateral deviation of the lower jaw and TM joint 
click with opening and closing noted on examination does not 
establish or approximate moderate displacement.  Although his 
missing teeth have been noted, no loss or impairment of 
masticatory function has been attributed to the service 
connected residuals of fractured mandible.  In the absence of 
any competent medical evidence of moderate displacement of 
the mandible, the preponderance of the evidence is against 
the claim.  Diagnostic Code 9904.  

As for other diagnostic codes, the Board notes that there is 
no medical evidence of nonunion or malunion of the mandible, 
and there is no limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  
See Diagnostic Codes 9903 and 9905.  Additionally, there is 
no indication of loss of all or part of the ramus or loss of 
substance of the ramus as required for a compensable rating.  
See Diagnostic Codes 9906 and 9907.

As the evidence preponderates against the claim for a 
compensable rating for residuals of fractured mandible, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  In this regard, the Board finds 
that the schedular criteria and currently assigned evaluation 
for the residuals of fractured mandible is adequate as the 
case does not present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  In order to warrant a 
compensable evaluation under the rating criteria for malunion 
of the mandible, moderate displacement has to be shown.  
Slight displacement is assigned a noncompensable evaluation.  
Furthermore, competent, objective evidence of marked 
inference with employment or frequent periods of 
hospitalization due to the mandible injury has not been 
shown.  

IV.  Entitlement to a rating in excess of 
10 percent for degenerative disc disease, L5-S1

It is noted that under the rating schedule for rating 
disabilities, (See 38 C.F.R. Part 4) that an intervertebral 
disc syndrome may be rated up to 60 percent disabling.  See 
38 C.F.R. § 4.71 Code 5293.  A 10 percent rating is assigned 
for mild impairment. A 20 percent rating is assigned for 
moderate impairment with recurring attacks.  A 40 percent 
rating is assigned for severe impairment with recurring 
attacks and little intermittent relief.  A 60 percent rating 
is assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 

It is also noted that the regulations for rating disc 
syndromes changed in August 2002, effective September 2002.  
The RO considered these new provisions in the statement of 
the case.  It is noted that these provisions later were 
renumbered effective in September 2003, but there was no 
substantive change.  These new provisions provide for ratings 
based on incapacitation.  Incapacitation has not been shown 
or alleged in this case.  Ratings can also be assigned, 
separately, for neurological and orthopedic impairment.  In 
this case, there is no ratable neurological impairment shown,  
Thus, the Board concludes that the old criteria are most 
favorable to the veteran and provide a basis for an increase 
to 20 percent.

Deciding the case on the evidence of record then, the Board 
concludes that a 20 percent rating but no more is warranted.  
There are symptoms of moderate intervertebral disc syndrome 
with recurring attacks.  There is some limitation of motion, 
that could be characterized as no more than moderate at most.  
There is no evidence of severe recurring attacks with little 
intermittent relief, and there is no evidence of muscle 
spasm, muscle atrophy or other findings listed under 
pronounced intervertebral disc syndrome.  As such, more than 
a 20 percent rating is not warranted.

The 20 percent rating contemplates painful motion.  There are 
no findings, however of greater pathology.  It is not shown 
that the appellant has lost time from work and he has 
indicated that he is not taking any medication for pain.  
This would contraindicate a finding of severe or pronounced 
impairment based on the evidence of record.  

Under the evidence on file, as noted, the Board concludes 
that a 20 percent rating is the highest warranted.  This 
contemplates, based on the available evidence any functional 
limitation due to pain see DeLuca v. Brown supra, any 
neurological impairment, and the limitation of motion due to 
pain.  Similar symptoms may not be rated under separate codes 
as this violates the provisions concerning pyramiding.  See 
38 C.F.R. § 4.14.

Finally, as the evidence of record is not so evenly balanced 
as to a further increase, there is no further application of 
the doctrine of reasonable doubt.  38 C.F.R. § 3.102.  It has 
been considered to the extent the current increase has been 
assigned.

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected 
disability at issue, for the period in question, presented 
such an unusual or exceptional disability picture as to 
render the regular schedular standards impractical, for the 
aforestated reasons.  38 C.F.R. § 3.321(b)(1).

V.  Entitlement to a rating in excess
 of 10 percent for right knee disability

Diagnostic Code 5260 relates to evaluations for limitation of 
flexion of the leg. Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 percent 
evaluation is assignable.  When flexion is limited to 30 
degrees, a 20 percent rating is assignable.  When flexion is 
limited to 15 degrees a 30 percent evaluation is assignable. 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Diagnostic Code 5261 relates to evaluations for limitation of 
extension of the leg. Under this code, a noncompensable 
evaluation is assignable when extension is limited to 5 
degrees.  When extension is limited to 10 degrees, a 10 
percent evaluation is assignable.  When extension is limited 
to 15 degrees a 20 percent evaluation is assignable.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is assignable.  When extension is limited to 30 degrees, a 40 
percent evaluation is assignable.  When extension is limited 
to 45 degrees, a 50 percent evaluation is assignable.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

The veteran's service connected degenerative arthritis, right 
knee is currently rated as 10 percent disabling under 
Diagnostic Codes 5003-5260.

In this case, as noted above, VA examination shows full range 
of motion of the right knee, to motion from 0 to 145 degrees 
of flexion and 0 degrees of extension.  There is clinical 
evidence of arthritis noted on the VA examination report.  As 
such, there is no evidence of limitation of motion of the 
right knee that would be compensable under any of the 
Diagnostic Codes related to limitation of motion; therefore, 
a rating in excess of 10 percent for limitation of motion of 
the right knee disorder is not warranted.  Therefore, the 
preponderance of the evidence establishes that the symptoms 
do not meet the criteria for an increased rating based on 
limitation of motion.

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Codes 5256 and 5257.  However, 
since ankylosis and instability of the right knee has not 
been clinically shown or even approximated, a higher rating 
would not be in order under Diagnostic Codes 5256 and 5257.

Moreover, there is no clinical evidence of interference with 
daily activities due to functional limitation of the knee 
caused by pain based on the VA examination.  There is no 
clinical showing that the pain complained of would cause 
functional limitation as such that would provide for a rating 
in excess of 10 percent for the right knee disorder.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, with no 
finding of instability, and a finding of full range of 
motion, the Board finds that the veteran is properly rated as 
10 percent disabling for his service connected degenerative 
arthritis, right knee.  There is no symptomatology related to 
the service connected right knee disability that warrants a 
higher rating and as such, a higher rating is not assigned.  

In sum, the preponderance of the evidence clearly establishes 
that the symptomatology of the service connected right knee 
disability does not meet the criteria for a higher rating.  
The evidence is not so evenly balanced as to give rise to a 
reasonable doubt.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the veteran's right knee disability 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2003).  There is no showing that this disorder alone has 
resulted in a marked interference with employment, and there 
is no indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

VI.  Entitlement to a rating in excess 
of 10 percent for a left ankle disability

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  It provides for a rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  38 
C.F.R. § 4.71a, Part 4, Diagnostic Code 5271. 

According to Plate II of 38 C.F.R. § 4.71, an ankle's full 
plantar flexion is accomplished between zero and 45 degrees, 
while its full dorsiflexion is accomplished between zero and 
20 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Taking into account all of the evidence set out above, the 
Board finds that the veteran is currently properly rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Codes 5010-
5271.  

In this regard, the veteran's current left ankle range of 
motion was noted to have been normal.  The Board notes that 
the examiner who conducted the most recent VA examination 
concluded that the presence of pain on prolonged exertion and 
a lack of endurance after a couple of hours of standing.  
There was no evidence of pain on use, weakness, fatigability, 
or incoordination.  Considering the DeLuca provisions 
pertaining to functional impairment due to pain, weakness and 
instability, the Board does not find that the motion of the 
veteran's left ankle is marked.  In fact there is no 
limitation of motion insofar as there's evidence of normal 
left ankle range of motion and no instability, 
incoordination, weakness, or fatigability during examination.  
Thus, while there is pain on prolonged exertion, without 
limitation, there appears no basis for a rating in excess of 
10 percent to be assigned.

The Board has considered alternate rating codes under which 
residuals of left ankle disability might be evaluated.  
However, absent ankylosis of the ankle joint, ankylosis of 
the subastragalar joint or tarsal joint, malunion of the os 
calcis or astragalus, or malunion of the tibia, no basis is 
provided for assignment of a higher rating under potentially 
applicable rating codes.  Diagnostic Codes 5270, 5272, 5273.

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the veteran's left ankle disability on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2003).  
There is absolutely no objective showing that this disorder 
has resulted in a marked interference with employment, and 
there is no indication that it has necessitated frequent 
periods of hospitalization.  VA examination has indicated 
that the veteran's disability is not severe, and in fact, the 
evidence of record concerning this appeal does not show that 
the veteran has been hospitalized at any time for his left 
ankle disability.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to initial compensable evaluation for residuals 
of fractured mandible is denied.

An initial 20 percent evaluation, but no more, for 
degenerative disc disease, L5-S1 is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to initial evaluation of 10 percent for 
degenerative arthritis, right knee is denied.

Entitlement to initial evaluation of 10 percent for 
degenerative arthritis, left ankle is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



